DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  Claim 4 recites “the thickness of said at least one first slot” and claim 7 recites “the height of each of the first and second slats”. The respective “thickness” and “height” are not previously introduced in the claims, so these limitations should be amended to recite “a thickness” and “a height” to ensure appropriate consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first and second connecting rods” in line 3. The use of the singular article “a” and the plural term “rods” is unclear as to how many first and second connecting rods are required. Does each spacer device require one first connecting rod and one second connecting rod, or are multiple first and/or second connecting rods required?
Claim 1 recites “the opposed faces (8, 9) of a first slat” in lines 4-5 and “the opposed faces (17, 18) of a second slat” in lines 5-6. There is insufficient antecedent basis for the recitation “the opposed faces” in each of these limitations. Claim 1 later recites “said first and second caps (23, 24) closing said opposed faces (8, 9, 17, 18), respectively. It is unclear if two caps are positively required (one first cap and one second cap), or if four caps (two first caps and two second caps) are required. If only two caps are required, it is unclear how said two caps are provided to close the four opposed faces. 
Claim 1 introduces at least one first connecting rod and at least one second connecting rod in line 3 (as noted above, it is unclear if more than two connecting rods are positively recited). Claim 1 further introduces multiple first pins and second pins for each connecting rod in lines 4-5 (i.e. at least two first pins on each of the first and second connecting rods and at least two second pins on each of the first and second connecting rods), thereby requiring at least four first pins and at least four second pins. The limitation “said first and second pins have a stem (20) having a first end (21) which engages in first and second housings (22) present on first and second caps (23, 24), respectively, and a second end (25), opposite to said first end, which engages in said first and second seats (7, 16)” in lines 6-9 is unclear as to whether the stem, first end, and second end are all required for all of the pins introduced in claim 1, or if only one of the pins is required to have the claimed structure. The limitation in lines 6-9 of claim 1, read in light of the specification, suggests that all of the pins have this structure/configuration, but the claim does not clearly set this forth. If all of the pins have the same structure, then subsequent limitations in the claims are unclear as to which pin is being referenced, or if all of the pins are being further limited. The recitations of “said first end” in claims 2 and 8 and “said stem” in claim 3 are unclear as to which first end and which stem are being refenced (if all of the pins have a respective first end and stem).
Claim 1 also introduces multiple housings are also introduced in line 7. The recitation of “said housing” in claim 9 is unclear as to which housing is being referenced, or if all of the housings are required to have the claimed structure.
Claim 9 recites “said widened head”. There is insufficient antecedent basis for this limitation, as the widened head is introduced in claim 2, and claim 9 does not depend upon claim 2.
Claim 10 recites “A rolling shutter or rolling gate with horizontal slats, characterized in that it comprises at least one spacer device for said slats, which has one or more of the characteristics according to Claim 1”. This claim is unclear as to which elements or features of the spacer device of claim 1 are required. Given a broadest reasonable interpretation, only one “characteristic” of the spacer device is required in claim 10. However, it is unclear if the “characteristic” refers to a positively recited element, or if any of the functional recitations of claim 1 can be considered a “characteristic”. For example, claim 1 recites “A spacer device for slats of rolling shutters or rolling gates that slide in a first vertical guide and a second vertical guide that are opposed to one another”. Is the recitation “for slats of rolling shutters” a “characteristic”, such that claim 10 would only require a spacer device usable with slats of rolling shutters? The claim is also unclear as to whether it is to be treated as a dependent claim (thereby requiring all of the limitations of claim 1), or if only part of the spacer device of claim 1 is required.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valicenti (IT BA 20120023). Note: A copy of a machine translation of the Valicenti patent document has been provided with this Office action. References to the disclosure of Valicenti are directed to the machine translation.
Regarding claim 1, Valicenti discloses a spacer device for slats (1) of rolling shutters [FIG. 1] or rolling gates that slide in a first vertical guide and a second vertical guide (vertical guides 4 are shown on opposing sides of the shutter assembly in Figure 1) that are opposed to one another, said spacer device comprising a first and a second connecting rods (9; first and second connecting rods 9 are provided at the upper and lower portions of the slat 1 shown as the second slat from the top in Figure 11), each having at least one first slot (slot of the connecting rod 9, shown in Figure 5) connected via first pins (11, provided at the upper portion of the slat) inside first seats (upper seat of the slat 1, into which a corresponding pin 11 is inserted as shown in Figure 10) present on the opposed faces (opposed faces are defined at the opposing lateral ends of the slats; one such opposed face is shown in Figure 9, and the corresponding face is on the opposite side of the slat) of a first slat (1) and connected via second pins (11, provided at the lower portion of the slat) inside second seats (lower seat of the slat 1, into which a corresponding pin 11 is inserted as shown in Figure 10) present on the opposed faces (opposed faces are defined on opposite lateral ends of all of the slats) of a second slat (slat 1, shown as the uppermost slat in Figure 11), characterized in that said first and second pins have a stem (stem portion of the pin 11; see annotated drawing below) having a first end (see annotated drawing below) which engages in first and second housings (the housings are defined by the apertures in the end cap portions of the pins 11; see annotated drawing below) present on first and second caps (see annotated drawing below), respectively, and a second end (see annotated drawing below), opposite to said first end, which engages in said first and second seats [FIG. 10], said first and second caps closing said opposed faces (as shown in Figures 10-15, the caps cover the opposed faces, which reads on the limitation “closing” given a broadest reasonable interpretation), respectively, of said first and second slats and preventing said first and second pins from slipping out of said first and second seats and from bending (the spacing between the caps and the inner ends of the guides 4 shown in Figure 15 inherently prevents the pins from slipping out of the seats and prevents at least a degree of bending by blocking movement of the pins in specific directions).

    PNG
    media_image1.png
    379
    614
    media_image1.png
    Greyscale

Regarding claim 2, Valicenti discloses that said first end has a widened head (end of the pin 11 shown in Figure 10 with a widened head at the first end), which has a shape that mates with that of said first and second housings [FIG. 10]
Regarding claim 3, Valicenti discloses that said stem has, beside said widened head, an annular thickened portion having a diameter larger than that of said first and second seats, said annular thickened portion engaging inside said at least one first slot of said first and second connecting rods [FIG. 10] (as shown in Figures 5-10, the annular thickened portion has a larger diameter than that of the seats; see annotated drawing below).

    PNG
    media_image2.png
    431
    549
    media_image2.png
    Greyscale

Regarding claim 4, Valicenti discloses that said annular thickened portion has a length greater than the thickness of said at least one first slot of said first and second connecting rods (Figure 10 depicts both the length of the annular thickened portion and the thickness of the connecting rods, such that the annular thickened portion is longer than the thickness of the slots defined in the connecting rods).
Regarding claim 5, Valicenti discloses that said first and second connecting rods each have a partition (centrally positioned extension between the slot portions shown in Figure 5) that divides said at least one first slot defining a first half-slot (upper slot of the connecting rod 9 as shown in Figure 5) and a second half-slot (lower slot of the connecting rod 9 as shown in Figure 5; it is noted that the term “half-slot” does not explicitly require that the slots be equal in length--the slots are positioned on opposite halves of the connecting rod, which reads on the term given a broadest reasonable interpretation), which engage with said first and second pins, respectively [FIGS. 10, 11].
Regarding claim 7, Valicenti discloses that said first and second connecting rods have a length shorter than the height of each of said first and second slats [FIG. 11] (it is noted that the scale of the drawing is not relied upon to disclose the height of the connecting rods, but rather the arrangement of the connecting rods with the space between adjacent connecting rods when the adjacent slats contact each other, which inherently requires a shorter length of the connecting rods relative to the height of the slats).
Regarding claim 9, Valicenti discloses that said housing has a cylindrical shape for rotatably housing said widened head, which has a shape that mates therewith [FIGS. 6, 8, 10, 13, 15].
Regarding claim 10, Valicenti discloses a rolling shutter [FIG. 1] or rolling gate with horizontal slats (1), characterized in that it comprises at least one spacer device (9, 11), which has one or more of the characteristics according to claim 1 (the limitation “one or more of the characteristics according to Claim 1” only requires one characteristic of claim 1; the spacer device includes at least a first connecting rod, 9, which is one characteristic of the spacer device of claim 1, and therefore meets the requirements of the claim as best understood).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Valicenti (IT BA 20120023) in view of Spontella (EP 3 184 726).
Regarding claim 6, Valicenti discloses that said first and second connecting rods have a radius of curvature equal to that of said first and second slats [FIGS. 5, 6, 11], but does not disclose that the first and second caps also have a radius of curvature equal to that of the slats.
Nonetheless, Spontella discloses a spacer device comprising first and second caps (6) having a radius of curvature equal to that of respective first and second slats [FIGS. 1-4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the caps of Valicenti to have the structure taught by Spontella, in order to increase the structural strength and rigidity of the caps, and to ensure reliable and consistent winding of the shutter in the closed position.
Regarding claim 8, Valicenti discloses that the first and second caps have said respective first and second housings [FIG. 10], but does not disclose that the caps have first and second wings or a projection extending orthogonally from said wings.
Nonetheless, Spontella discloses a spacer device comprising first and second caps (6) each having a first wing and a second wing (opposing wing portions of the caps 6 shown in Figure 8), which have respective first and second housings (housings defined at the reduced thickness portions 64), and a projection (61) extending orthogonally from said wings and designed to engage with a central seat (at 2205) of respective first and second slats [FIGS. 1, 5, 8].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the caps of Valicenti to have the wing structure and projection taught by Spontella, in order to improve the strength of the connection between the caps and the slats, and to provide increased protection for the connecting rods between the guides and the slats.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634